       Case 1:18-cv-00756-PGG-KHP Document 53 Filed 04/22/21 Page 1 of 2




                                                                                             04/22/2021



                                       THE CITY OF NEW YORK
JAMES E. JOHNSON                     LAW DEPARTMENT                                         Copatrick Thomas
Corporation Counsel                       100 CHURCH STREET                              Phone: (212) 356-0885
                                          NEW YORK, NY 10007                               Fax: (212) 356-2089
                                                                                         cthomas@law.nyc.gov
                                                                                               (not for service)


                                                               April 22, 2021

VIA ECF
Hon. Katharine H. Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re: Gunter v. New York City Dep’t of Corr., et al.
                     18-CV-0756 (PGG) (KHP)

Dear Judge Parker:
                I am an Assistant Corporation Counsel in the Office of the Corporation Counsel,
attorney for Correction Officer Melissa Rodriguez in the above-referenced action. Pursuant to
the Court’s April 9, 2021 Order (ECF No. 49), I write to provide a status report concerning the
parties’ settlement agreement. I write also in response the Court’s Order, dated April 22, 2021.

                First, I apologize to the Court for the timing of this letter, and for not filing a letter
in response to the Court’s April 9, 2021 Order by the deadline set forth in that Order. I prepared
a draft of this letter, but, due to my inadvertent oversight, did not file it on April 16, 2021 as
Ordered. I regret the oversight and any resulting inconvenience.

               Regarding the parties’ settlement agreement, it was finalized on April 7, 2021. I
have provided a fully executed copy to Plaintiff, who has also executed and provided to me all
other papers necessary to process payment. Those papers have already been provided to the
Comptroller’s Office, and prior to filing this letter, I filed the settlement agreement on the case
docket (see ECF No. 51). The Comptroller’s Office has assured me that it will make efforts to
process Plaintiff’s payment expeditiously.1


1
  Plaintiff may check the status of his claim (Claim #2020PI026507) by submitting a request
through the Comptroller’s website, https://comptroller.nyc.gov/services/for-the-public/judgment-
and-claim-settlement-payment-inquiry/submit-online/.
                                                  -1-
      Case 1:18-cv-00756-PGG-KHP Document 53 Filed 04/22/21 Page 2 of 2




                Finally, regarding the Court’s April 22, 2021 Order, Defendant respectfully
requests that the status conference currently set for Wednesday, May 12, 2021 at 2:00 p.m. (see
ECF No. 50) be adjourned by 14 days, to May 26, 2021, or a date thereafter that is convenient
for the Court, to avoid a scheduling conflict with defense counsel’s previously scheduled
vacation.

              Thank you for your consideration of this matter.


                                                          Respectfully submitted,

                                                                  /s/
                                                          Copatrick Thomas
                                                          Assistant Corporation Counsel


cc:    Harvey J. Gunter
       DIN:18-A-1208
       Five Points Correctional Facility
       6600 State Route 96
       Caller Box 119
       Romulus, New York 14541
       (by regular mail)


                The Court thanks counsel for the status update.
                Defendant's application for an adjournment of the
                May 12, 2021 status conference is GRANTED sine
                die. Defendant is directed to file a status letter with
                the Court as soon as Plaintiff has received the full
                settlement amount.




                                           4/22/2021




                                               -2-
